Exhibit 4.106 7 Curzon Street London W1J 5HG, England December 9, 2009 To:Thomas G. Lynch Alan Cooke Tom Maher Re: Certain Registration Rights Matters Gentlemen: Reference is made to the Securities Purchase Agreement, dated as of October 12, 2009, among Amarin Corporation plc (the “Company”) and the purchasers set forth on Exhibit A thereto (the “SPA”).Undefined capitalized terms used herein have the meanings ascribed thereto in the SPA. In connection with the Ordinary Shares issuable upon exercise of the warrants (i) granted to Thomas Lynch pursuant to resolutions adopted by the Board of Directors of the Company on October 16, 2009, (ii) granted to Alan Cooke pursuant to the Compromise Agreement dated October 16, 2009 between him and the Company and (iii) granted to Tom Maher pursuant to the Compromise Agreement dated December 9, 2009 between him and the
